DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Gray on 9/22/2021.
The application has been amended as follows: 
Claim 1, last line, “wherein the first air flow is not in contact with the second air flow within the housing.”
Claim 4, last line, “wherein the first air flow is not in contact with the second air flow within the housing.”

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: wherein the first airflow is not in fluid contact with the second air flow within the housing (claim 1 and 4), and an air flow partition fixedly disposed within an interior space of the housing and connected to two walls of the housing such the air flow partition divides the interior space into a 
Although the closest prior art of record teaches Park (WO 2013/162191) teaches a high efficiency, low noise thermoelectric dehumidifier, said dehumidifier including a housing, at least one condensing heat sink, a condensation pan, a condenser fan mounted to a wall of the housing at an intake duct opening in the wall of the housing, an air intake duct connected to the condenser fan at an inlet of the air intake duct and extending into an interior space of the housing from the wall of the housing to the at least one condensing heat sink, the condenser fan structured and operable to draw a first air flow from an ambient environment around the dehumidifier into the inlet of the air intake duct, the air intake duct structured and operable to guide the first air flow through the air intake duct to the at least one condensing heat sink such that the first air flow exits an outlet end of the air intake duct and passes at least one of over, through and across the condensing heat sink, at least one thermoelectric cooler, the thermoelectric cooler including a cooling side in thermally conductive contact with the at least one condensing heat sink such that the first air flow is cooled and moisture in the first air flow will condense as the first air flow passes at least one of over, through and across the condensing heat sink and fall into the condensation pan, thereby dehumidifying the first air flow, whereafter the condenser fan will circulate the cooled and dehumidified first air flow back into the ambient environment, and a hot side such that heat generated by the thermoelectric cooler is extracted from the thermoelectric cooler hot side, there is no teaching in the prior art of record that would, reasonably and absent impermissible in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763